Arts. 4-a and 4-b of the 1925 Cow. C. P., making it an offense to search a private residence or place of business of another without having obtained a search warrant, have been expressly repealed. It is no longer a violation of any State law in Texas to make such search. That officers went to a public hotel and found in different rooms thereof men in bed with women, or in the rooms with women not clad, and not their wives, — without having read to the proprietor of the hotel a search warrant which one of the officers had, was not an act in violation of law, or one ipso facto without probable cause. Appellant's complaint of our holding against him on his bill of exceptions No. 4 can not be sustained.
Appellant renews complaint of our refusal to give, his special charge No. 10 concerning accomplice witnesses. Said special charge, in words, sought to have the jury told that all of the State witnesses "except the two police officers," were accomplices. There were a number of witnesses for the State *Page 465 
other than said two police officers who were not inmates of the hotel and were not accomplices. The court correctly refused said special charge.
Appellant further complains because of the court's failure to give certain special charges claimed by him to present affirmatively his defense that he did not know that the various women in his hotel were prostitutes plying their vocation. Examining the charge of the court as given we note the following:
"In this connection, you are charged that * * * unless you further find beyond a reasonable doubt that the defendant, Geo. F. Booker, had knowledge of the fact that such hotel being so operated, if you find it was so operated, was a bawdy house being resorted to by prostitutes for the purpose of plying their vocation, you will acquit said defendant and so say by your verdict, or if you have a reasonable doubt as to whether or not said defendant had knowledge that such house was a bawdy house, etc., you will acquit said defendant and say by your verdict not guilty."
We see no error in the refusal of the special charges mentioned.
Being of opinion that the case was correctly decided, the motion for rehearing is overruled.
Overruled.